Citation Nr: 0801337	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-29 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an enlarged prostate, 
to include consideration on a direct basis and as due to 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from June 1965 to June 1967

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

A hearing was held before the undersigned Veterans Law Judge 
in December 2005.  The Board remanded the claim for service 
connection for a prostate disorder for additional development 
in February 2007.  The requested development has since been 
completed, and the case is now ready for appellate review.  


FINDINGS OF FACT

A prostate disorder was not present during service, was not 
manifest until over 32 years after service, and did not 
develop as a result of any incident during service, to 
include exposure to herbicides such as Agent Orange.


CONCLUSION OF LAW

Enlargement of the prostate was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the VA has satisfied its 
duties with respect to providing notification and assistance 
to the veteran with respect to the development of evidence.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters 
from the RO dated in April 2003, December 2004, and April 
2007 provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letters informed the veteran that he should 
submit any additional evidence that he had in his possession.  
The initial notification letter was provided prior to the 
adjudication of the claim.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a VA examination.  His service medical 
records and post service treatment records have been 
obtained.  He has had a hearing.  The Board does not know of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  In the present case the veteran 
had service in Vietnam from November 1965 to November 1966.  
Therefore, he is presumed to have been exposed to herbicides 
such as Agent Orange.  Under 38 C.F.R. § 3.309(e), certain 
diseases may be presumed to have resulted from exposure to 
certain herbicide agents such as Agent Orange.  The list 
includes chloracne or other acneform disease consistent with 
chloracne, Type 2 (adult onset) diabetes, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

During the hearing held in December 2005, the veteran stated 
that he was diagnosed with an enlarged prostate around 2003, 
and had received treatment since that time.  He reported that 
he had not been diagnosed as having prostate cancer.  He 
recounted that some friends had told him that prostate 
problems could be due to exposure to Agent Orange.  

The veteran's service medical records do not contain any 
references to any prostate problems.  The report of medical 
history given by the veteran in May 1967 for the purpose of 
separation from service shows that he denied having frequent 
or painful urination.  The report of a medical examination 
conducted at that time shows that clinical evaluation of the 
genitourinary system was normal.  

The earliest post service medical record containing a 
reference to an enlarged prostate is dated from many years 
after separation from service.  In this regard, a private 
medical record dated in September 2002 reflects that the 
veteran had symptoms of BPH (benign prostatic hypertrophy) 
and was on medication.  However, the treatment record does 
not contain any indication that the disorder was related to 
service.

The Board has noted that in a written statement dated in 
April 2003, Dr. Robert H. Lowes stated that "In my medical 
opinion it is as likely as not that the following diagnosed 
conditions were related to the above named veteran's military 
service:  chronic urinary tract symptoms, BPH."  
Significantly, however, the document does not contain any 
explanation as to the basis for that opinion.  A bare 
conclusory opinion without an explanation of the basis for 
the opinion is not adequate to support the claim.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Moreover, the Board 
notes that there is no clinical data or other rationale to 
support this opinion; nor is there anything otherwise in the 
record that would give it substance.  Therefore, the opinion 
is essentially unsupported.  See Bloom v. West, 12 Vet. App. 
185 (1999).

The only medical opinion which is of record which contains an 
explanation for the basis for the opinion is a VA opinion 
dated in August 2007 which weighs against the claim.  The 
written opinion reflects that the examiner reviewed the 
veteran's claims file and examined the veteran.  The veteran 
reported a history of prostatism which was first noted in the 
year 2000.  The examiner further noted that the service 
medical records contain no mention of problems with the 
prostate gland in either his service treatment record or at 
his exit physical from service in 1967.  Following 
examination, the VA examiner offered the following comments:

I am asked to comment on whether the BPH is related 
to the Veteran's Vietnam service.  I know of no 
connection between the Vietnam service and the 
development of benign prostatic hypertrophy.  
Benign prostatic hypertrophy is a very common 
development in middle aged and older males.  This 
male is sixty-three years old, at present.  It 
would be considered fairly normal for him to have 
some benign prostatic hypertrophy and 
symptomatology at that age, unrelated to any 
exposures.  I do not feel the veteran's BPH is, in 
any way, related to his possible Agent Orange 
exposure.  

After reviewing all of the relevant evidence, the Board finds 
that the appellant's unsupported lay allegations of a 
connection are outweighed by this medical opinion. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(medical opinion requires a foundation in medical expertise). 

The Board notes that an enlarged prostate (as opposed to 
prostate cancer) is not one of the disorders which may be 
presumed to have been due to exposure to herbicides such as 
Agent Orange.  As was noted above, the Secretary of the 
Department of Veterans Affairs has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  Therefore, the claim may not be 
granted based on the presumptions relating to herbicide 
exposure.  

Moreover, the claim must be denied on a direct basis because 
the preponderance of the competent evidence shows that the 
current disorder is not linked to any in-service occurrence 
or event.  There was no mention of any such disorder in 
service, and the VA medical examiner concluded in a well 
explained opinion that post service enlargement of the 
prostate was unrelated to the veteran's active service.  This 
opinion far outweighs the unsupported private medical 
opinion.  Thus, a direct causal link between the veteran's 
claimed disorder and exposure to Agent Orange or active duty 
service has not been demonstrated.  

In summary, an enlarged prostate was not present during 
service, was not manifest until many ears after separation 
from service, and has not been shown to have been due to any 
incident during service such as exposure to herbicides.  
Accordingly, the Board concludes that an enlarged prostate 
was not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  





ORDER

Service connection for an enlarged prostate, to include 
consideration on a direct basis and as due to herbicide 
exposure, is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


